UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6265


DRAIN MAURICE SHORT, a/k/a Dwayne A. Shorter, a/k/a Drain M. Short,

                    Plaintiff - Appellant,

             v.

WEXFORD HEALTH SOURCES, INC.; J. PHILLIP MORGAN, Warden,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
George Jarrod Hazel, District Judge. (8:16-cv-00319-GJH)


Submitted: July 27, 2017                                          Decided: July 31, 2017


Before AGEE and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Drain Maurice Short, Appellant Pro Se. Meghan Renee Hatfield Yanacek, GOODELL
DEVRIES LEECH & DANN, LLP, Baltimore, Maryland; Stephanie Judith Lane-Weber,
Assistant Attorney General, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Drain Maurice Short appeals the district court’s order granting the Defendants’

motions to dismiss Short’s 42 U.S.C. § 1983 (2012) complaint. We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. Short v. Wexford Health Sources, Inc., No. 8:16-cv-00319-GJH (D. Md.

filed Feb. 3, 2017; entered Feb. 6, 2017). We deny the motion to appoint counsel. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            AFFIRMED




                                           2